Case 18-24152-RG   Doc 25   Filed 10/11/18 Entered 10/11/18 13:48:33   Desc Main
                            Document      Page 1 of 7
Case 18-24152-RG   Doc 25   Filed 10/11/18 Entered 10/11/18 13:48:33   Desc Main
                            Document      Page 2 of 7
Case 18-24152-RG   Doc 25   Filed 10/11/18 Entered 10/11/18 13:48:33   Desc Main
                            Document      Page 3 of 7
Case 18-24152-RG   Doc 25   Filed 10/11/18 Entered 10/11/18 13:48:33   Desc Main
                            Document      Page 4 of 7
Case 18-24152-RG   Doc 25   Filed 10/11/18 Entered 10/11/18 13:48:33   Desc Main
                            Document      Page 5 of 7
Case 18-24152-RG   Doc 25   Filed 10/11/18 Entered 10/11/18 13:48:33   Desc Main
                            Document      Page 6 of 7
Case 18-24152-RG   Doc 25   Filed 10/11/18 Entered 10/11/18 13:48:33   Desc Main
                            Document      Page 7 of 7
